 Case 9:21-cv-80388-KAM Document 1 Entered on FLSD Docket 02/23/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 (West Palm Beach Division)

                              Case Number:

     LISSA PHILLIPE,

           Plaintiff,

     vs.

     ZIMMER US, INC., a foreign for-
     profit corporation d/b/a ZIMMER
     BIOMET,

           Defendant.
                                          /

                         Count I: Claim Under 42 U.S.C. § 1981 for
                        Tangible Job Detriment Race Discrimination

           Plaintiff, Lissa Phillipe, sues defendant, Zimmer US, Inc., a foreign for-

     profit corporation d/b/a Zimmer Biomet (“Zimmer”), and alleges:

                                  Jurisdiction and Venue

           1.      This case arises under 42 U.S.C. 1981, the Reconstruction-era

     statute outlawing racial discrimination in the making and enforcement of

     contracts. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and

     1343(a)(4).

           2.      The claim being sued upon arose in Palm Beach County, Florida,

     which makes the West Palm Beach Division of the Southern District of Florida

     the appropriate venue.




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 9:21-cv-80388-KAM Document 1 Entered on FLSD Docket 02/23/2021 Page 2 of 5




                                      Parties

         3.   Plaintiff, Lissa Phillipe, is an African-American administrative

 assistant who has worked in the Boca Raton office of Zimmer, a medical

 technology company, from 2007 until 2009 and from 2011 until January 15,

 2021.

         4.   Defendant, Zimmer US, Inc., a Delaware for-profit corporation

 d/b/a Zimmer Biomet, is a medical technology company, with its with a

 principal place of business in Warsaw, Indiana.

                              General Allegations

         5.   Ms. Phillipe worked for Zimmer from 2007 until 2009, when she

 was laid off, was rehired in 2011 and worked for Zimmer until January 15,

 2021, when she was laid off again.

         6.   During both periods of employment, Ms. Phillipe was the only

 African American employee in her facility’s offices. The only other African

 American employees were two men who worked in the facility’s warehouse.

         7.   Ms. Phillipe was qualified for her job and performed it

 satisfactorily.

         8.   Zimmer management informed Ms. Phillipe in January 2021 it

 was eliminating her position and she would be terminated January 15.

         9.   This one-person “reduction-in-force” occurred:

              a.    immediately after Ms. Phillipe had finished training a white

 woman for two weeks to do her job, and



                                                                        Page 2 of 5
Case 9:21-cv-80388-KAM Document 1 Entered on FLSD Docket 02/23/2021 Page 3 of 5




               b.    at the time when Ms. Phillipe observed a job posting for a

 job that appeared to be identical to her job on the Zimmer “Careers” web

 page, i.e.: Requisition Number AMER20853 for a full time Administrative

 Assistant - Medical Device, to work in Boca Raton. The position remained

 posted at least through February 17, 2021.

       10.     No reason was given for Mr. Phillipe’s termination other than the

 downsizing.

       11.     The actions of Zimmer in terminating Ms. Phillipe and replacing

 her — at least until the advertised position was filled — with a white woman

 whom she had just finished training, constituted an interference with Ms.

 Phillipe’s right to make and enforce contracts based on her race, as that

 phrase is defined by 42 U.S.C. § 1981(b).

       12.     As a direct, natural and proximate result of Zimmer’s actions

 towards Ms. Phillipe, Ms. Phillipe has suffered damages, including but not

 limited to:

               a.    lost earnings;

               b.    diminishment of earning capacity; and

               c.    emotional distress and mental anguish.

       13.     Zimmer’s wilful or recklessly indifferent disregard of Ms. Phillipe’s

 federally protected rights against discrimination in the making and

 enforcement of contracts was such as to entitle Ms. Phillipe to punitive

 damages against Zimmer, to punish it and to deter it and others like it from

 such conduct in the future.

                                                                        Page 3 of 5
Case 9:21-cv-80388-KAM Document 1 Entered on FLSD Docket 02/23/2021 Page 4 of 5




       14.   If not enjoined by this Court, Zimmer would continue to

 interfere, based on Ms. Phillipe’s race, with Ms. Phillipe’s right to make and

 enforce her contract of employment with Zimmer.

       15.   Ms. Phillipe is entitled, pursuant to 42 U.S.C. § 1988, to recover

 her costs and litigation expenses, including a reasonable attorney’s fee, for

 bringing this action.

       WHEREFORE, plaintiff, Lissa Phillipe, prays that this Court will grant

 judgment for her, and against defendant, Zimmer US, Inc. d/b/a Zimmer

 Biomed:

       One, determining that Zimmer has interfered, based on Ms. Phillipe’s

 race, with Ms. Phillipe’s right to make and enforce contracts, as that right

 pertains to her employment by Zimmer;

       Two, enjoining Zimmer and anyone working in concert with it, both

 preliminarily and permanently, from continuing to interfere, based on Ms.

 Phillipe’s race, with Ms. Phillipe’s right to make and enforce contracts,

 including through reinstatement, or if reinstatement were not reasonable as

 a make-whole remedy, through an award of front pay;

       Three, awarding damages against Zimmer for lost wages, lost earning

 capacity, other financial damages and emotional distress, and for punitive

 damages;

       Four, awarding costs, including attorney’s fees and litigation expenses,

 against Zimmer; and

       Five, granting such other and further relief as is just.

                                                                      Page 4 of 5
Case 9:21-cv-80388-KAM Document 1 Entered on FLSD Docket 02/23/2021 Page 5 of 5




                                                       Respectfully Submitted,

                                                       /s/   Karen Coolman Amlong
                                                       KAREN COOLMAN AMLONG
                                                       Florida Bar No: 275565
                                                       KAmlong@TheAmlongFirm.com
                                                       AMY L. BLOOM
                                                       ABloom@TheAmlongFirm.com
                                                       Florida Bar No: 98275
                                                       ABloom@TheAmlongFirm.com
                                                       THE AMLONG FIRM
                                                       500 Northeast Fourth Street
                                                       Fort Lauderdale, Florida 33301-1154
                                                       (954) 462-1983

                                                       Attorneys for the Plaintiff,
                                                            Lissa Phillipe
 \\amlong3\cpshare\CPWin\HISTORY\201209_0001\1833.08




                                                                                      Page 5 of 5
